Citation Nr: 0101977	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  94-43 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
residuals of a postoperative right ankle fracture.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from May 1980 to February 
1982.  

The current appeal arose from a January 1992 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO).  

The RO, in pertinent part, determined that new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for a low back disorder, granted 
entitlement to service connection for status post L4-L5 
discectomy with assignment of a 20 percent evaluation, and 
denied entitlement to an evaluation in excess of 10 percent 
for a postoperative fracture of the right ankle.  

The veteran provided oral testimony before a Hearing Officer 
at the RO in May 1992, a transcript of which has been 
associated with the claims file.

In March 1998 the Board of Veterans' Appeals (Board) remanded 
these matters to the RO for further development and 
adjudicative actions.  

In May 2000 the RO granted entitlement to an increased 
evaluation of 20 percent for status post L4-L5 discectomy, 
and affirmed the 10 percent evaluation for the postoperative 
fracture of the right ankle.  

Prior to a return of the case to the Board for further 
appellate review, the veteran advised in July 2000 that he 
was withdrawing his appeal with respect to the disability 
evaluation for his service-connected low back disability 
only.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

Postoperative residuals of a right ankle fracture are 
productive of not more than moderate limitation of motion of 
motion , and not productive of marked limitation of motion or 
additional functional loss due to pain or other pathology.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
postoperative residuals of a right ankle fracture have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.20, 4.71a, Diagnostic Code 5271 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

As noted above, the veteran's original claims folder is lost, 
but copies of records reflect that service connection was 
established for a right ankle disability and that a 
noncompensable rating was initially assigned.  In June 1988 
the RO assigned a compensable rating of 10 percent.  This 
increase was primarily based on the result of a VA 
examination in April 1988 which showed that the veteran 
complained of ankle pain after prolonged walking.  
Dorsiflexion of the right ankle was to 5 degrees, plantar 
flexion was to 45 degrees, and inversion was to 30 degrees, 
with eversion to 15 degrees.. The veteran walked with a 
slight limp.  There was no complaint or report of ankle 
instability.  X-rays were interpreted as showing old fracture 
of the distal fibula with internal fixation.  

In April 1991 the veteran filed a claim for an increased 
evaluation for his right ankle disability.  




In June 1991 the veteran contended that he had a tender 
surgical scar as a result of his right ankle disability which 
precluded his wearing boots or high top shoes.  He said that 
he experienced constant pain of the right ankle with 
swelling, aching, and throbbing.  

In January 1992 the RO denied entitlement to an evaluation in 
excess of 10 percent for the right ankle disability.  The RO 
noted that their decision had included review of VA records 
dated from December 1989 which showed that the veteran had 
been seen for complaints of a 4 day history of irritation of 
the right ankle.  Redness along the suture line had been 
seen.  The diagnosis was local irritation of the right ankle.  
(This record is no longer included in this rebuilt folder.)  

Also considered by the RO were the results findings on VA 
examination reports from March 1991 and July 1991.  These 
examination reports are included in the claims file and 
reflect that in March 1991 there was a well-healed surgical 
scar over the lateral aspect of the right ankle secondary to 
ankle surgery.  The scar was described as nontender.  

In July 1991 the veteran reported symptoms of stiffness and 
swelling of the right ankle, stating that these symptoms 
occurred every day and were accompanied by cramping.  He said 
that he had to rest after walking approximately 6 blocks.  
Right ankle dorsiflexion was 0 degrees and plantar flexion 
was to 45 degrees.  Motor strength testing revealed 5/5 
strength in both lower extremities, except for 4/5 strength 
in right ankle dorsiflexion.  

Subsequently submitted records include private clinical 
documents from 1991 which disclose that the veteran incurred 
a fracture of the right distal tibia and proximal fibula as 
the result of a barroom brawl.  The right proximal fibular 
fracture was comminuted.  VA records from 1991 and 1992 show 
that his right leg was casted as result of the 1991 injury.  

During a May 1992 personal hearing at the RO before a Hearing 
Officer the veteran testified that as a result of his right 
ankle disability, his right ankle would "turn over" leaving 
him unbalanced.  There was stiffness in the ankle when 
walking or standing.  He also reported swelling requiring 
elevating or soaking the ankle.  Hearing [Hrg.] Transcript 
[Tr.] at 5.  He felt that his right ankle was weak.  Tr. at 
6.  Since the additional ankle injury in 1991, he had used a 
cane for ambulation.  His ankle was wrapped at the time of 
the hearing.  Tr. at 11.  

In June 1992 the RO Hearing Officer confirmed and continued 
the 10 percent evaluation for the right ankle disability.  

VA outpatient treatment records show that the veteran was 
seen in March 1996.  Examination of the right ankle showed 
that he had 10 degrees of dorsiflexion bilaterally, with 
right plantar flexion to 35 degrees and to 45 degrees on the 
left.  There was no swelling or deformity of the ankle.  The 
summary diagnosis was history of distal right tibia and 
fibular fractures, well healed.  

A June 1999 VA special orthopedic examination report shows 
the veteran stated that the right leg was 11/2 inches shorter 
than the left.  He had occasional pain but his ankle did not 
give out, and he did not wear support on it.  On examination 
he walked with a right leg limp.  There was no tenderness, 
swelling, or right ankle deformity.  There was a well-healed 
surgical scar over the lateral aspect of the right ankle 
which was nontender.  The foot was held in 15 degrees of 
external rotation.  

Dorsiflexion to 10 degrees.  Plantar flexion was to 35 
degrees.  Inversion was to 20 degrees, and eversion was to 30 
degrees.  Leg lengths from the anterior superior iliac spine 
to the inferior tip of the medial malleolus were to 92 cm. on 
the right and to 96 cm. on the left.  X-ray was interpreted 
as showing mild degenerative changes in the right ankle.  The 
examiner estimated that when the veteran was symptomatic, 
there was a 10 % decrease in excursion, strength, speed, 
coordination, and endurance.  

The RO requested an addendum to the June 1999 report to 
explain the etiology of the right leg shortening.  In 
September 1999 the examiner who conducted the June 1999 
examination stated that after review of the claims file, it 
was his opinion that the leg length shortening was due to the 
tibia fracture requiring open reduction and internal 
fixation.  

A November 1999 VA special neurological examination pertains 
to the service-connected low back disability.  

Criteria

Disability evaluations are based upon the average impairment 
of earning capacity as determined by the VA Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole-recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(2000).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 
(2000); DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  

Diagnostic Code (DC) 5271 for limitation of motion of the 
ankle provides a 10 percent rating if the limitation is 
moderate, and a 20 percent rating if the limitation is 
marked.  38 U.S.C.A. § 4.71a.  The normal range of motion of 
the ankle is 20 degrees of dorsiflexion and 45 degrees of 
plantar flexion.  38 C.F.R. § 4.71, Plate II.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found 
To be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2000).

It is not clear from the record whether the RO has conceded 
service connection for mild degenerative changes in the right 
ankle as noted on the June 1999 VA radiographic studies.  In 
any event disability of the right ankle may alternatively be 
rated under DC 5010 for traumatic arthritis under 38 C.F.R. § 
4.71a, DC 5010 (2000), as for DC 5003 for degenerative 
arthritis. 38 C.F.R. § 4.71a, DC 5003 (2000).  DC 5003 
authorizes a disability rating based on the limitation of 
motion of the specific joint or joints involved.  When 
limitation of motion is noncompensable under the appropriate 
diagnostic code, a 10 percent rating is for application for 
each major joint involved.  Limitation of motion must be 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, DC 5003 authorizes a 10 percent rating 
with X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, and a 20 percent rating when 
such involvement includes occasional incapacitating 
exacerbations.  Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107).


Analysis

The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claim, 
including any relevant records adequately identified by the 
veteran as well as authorized by him to be obtained.  The RO 
gave him the opportunity to submit additional evidence and 
argument on remand of the case in March 1998.  Additional 
evidence was obtained to include further examination of the 
veteran.  

Previous evidence of record includes a transcript of 
testimony provided by the veteran at the RO, earlier 
examinations and medical treatment reports.  The Board is of 
the opinion that there is sufficient medical evidence on file 
to permit a disposition on the claim of entitlement to an 
increased evaluation for the appellant's right ankle 
disability.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5107A).



In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as mandated by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5107A).

In reaching the current determination, the Board has 
considered the fact that the law with respect to the duty to 
assist has been significantly changed since the most recent 
Supplemental Statement of the Case was issued to the veteran.

Congress recently passed the above referenced Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), modifying the adjudication of all pending claims.  As 
set forth above, the new law revises the former 38 U.S.C.A. 
§ 5107(a) to eliminate the requirement that a claimant come 
forward first with evidence to well ground a claim before the 
Secretary is obligated to assist the claimant in developing 
the facts pertinent to the claim.  It also specifically 
enumerates the requirements of the duty to assist.

In this case the Board finds that the veteran is not 
prejudiced by its consideration of his claim pertinent to 
this new legislation without it first being considered by the 
RO.  As set forth above, VA has already met all obligations 
to the veteran under this new legislation.  And as noted 
earlier, the veteran has been afforded the opportunity to 
submit evidence and argument on the merits of the issues on 
appeal, and has done so.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
initial adjudication of the veteran's claim under the new 
legislation by the RO would only serve to further delay 
resolution of the his claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

The VA physician who examined the veteran in June 1999 showed 
that the veteran had 35 degrees of plantar flexion in the 
right ankle.  Normal plantar flexion is to 45 degrees as 
reflected in 38 C.F.R. § 4.71, Plate II.  Normal dorsiflexion 
of the ankle is to 20 degrees, and the veteran is limited in 
this motion to 10 degrees.  , it may also be said that there 
is moderate limitation of motion of dorsiflexion.  The above 
limitations of motion of the right ankle have not been 
categorized as reflective of marked in nature.  Thus, under 
DC 5271, this does not entitle the veteran to a rating higher 
than 10 percent because for a 20 percent rating, he must have 
'marked" limitation of motion.  

It is well to note that the June 1999 VA examiner noted that 
there were no objective clinical signs of swelling, 
tenderness, or deformity.  The examiner estimated that when 
the veteran was symptomatic, there was a 10 percent decrease 
in excursion, strength, and speed, coordination, and 
endurance.  This degree of symptomatology, when symptomatic, 
does not rise to the level that might otherwise provide a 
basis for a higher rating in accordance the Court's holding 
in DeLuca, supra.  

A disability rating in excess of 10 percent is otherwise 
warranted under DC 5003 and 5010 only if there is X-ray 
evidence of 2 or more affected joints with occasional 
incapacitating exacerbations.  Id.  Here, there is no 
evidence of 2 or more affected joints, nor of episodes of 
incapacitating exacerbations.  Thus, a higher rating is not 
authorized pursuant to DC 5010.

The Board notes that the Rating Schedule authorizes a 
disability rating in excess of 10 percent for ankylosis of 
the ankle (DC 5270), ankylosis of the subastragalar or tarsal 
joint (DC 5272), malunion of the os calcis or astragalus (DC 
5273), or astragalectomy (DC 5274).  38 C.F.R. § 4.71a, DC 
5270-5274 (2000).  However, the medical evidence does not 
show that these disorders have been diagnosed with respect to 
the service-connected right ankle disability.  The medical 
evidence shows that the veteran has motion of the ankle, with 
a loss of only 10 degrees of dorsiflexion and plantar 
flexion.  There is no indication that there is angulation of 
the os calcis.  Additionally, no evidence indicates that the 
veteran has undergone an astragalectomy.  Therefore, these 
DCs are not applicable in this case.


The Board has also considered other DCs which rate scars not 
resulting from burns.  However, for a compensable evaluation 
under these codes the veteran must either show a superficial 
scar that is poorly nourished with repeated ulceration, a 
scar which is painful or tender on objective demonstration, 
or a scar which results in a limitation of function of the 
part affected.  38 C.F.R. § 4. 118, DCs 7803, 7804, 7805 
(2000). The medical evidence of record does not show any of 
the criteria for a higher evaluation.  The veteran's right 
ankle scar was recently described as nontender and well-
healed.  

The United States Court of Appeals for Veterans Claims has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Board, however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching a conclusion on its own.  In 
the veteran's case at hand, the Board notes that the RO 
provided and discussed the criteria for assignment of an 
increased evaluation on an extraschedular basis; however, the 
RO denied increased compensation benefits in this regard.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits of the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this regard, the 
service-connected right ankle disability has not been shown 
to require frequent inpatient care or to markedly interfere 
with regular employment.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
right ankle disability.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
postoperative residuals of a right ankle fracture is denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

